—In an action to recover damages for negligence, the defendant appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated January 28, 1994, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
A police officer employed by the defendant Port Washington Police District removed the slightly-inebriated plaintiff from the car she was operating in an unsafe manner and transported her to the Port Washington Station of the Long Island Rail Road. At the station she telephoned a friend in order to arrange a ride home. Thereafter, the plaintiff voluntarily *643walked away from the station, and while on a public street at some distance from the station, she was assaulted. Under these circumstances, the police had no duty to detain her and watch over her until someone arrived to take her home (cf., Parvi v City of Kingston, 41 NY2d 553). The defendant cannot be held liable for the injuries the plaintiff suffered when she left the station. The court, therefore, erred in denying the defendant’s motion for summary judgment. Mangano, P. J., O’Brien, Pizzuto and Florio, JJ., concur.